DoubleLine Funds Trust DoubleLine Core Fixed Income Fund Supplement dated May 24, 2010 to the Prospectus for DoubleLine Funds Trust (“Trust”) dated April 2, 2010 This Supplement updates certain information contained in the above-dated Prospectus. Please review this important information carefully. Effective June1, 2010, the DoubleLine Core Fixed Income Fund will commence operations and the shares of the DoubleLine Core Fixed Income Fund will be offered for sale by the Trust. Investors should retain this supplement with the Prospectus for future reference.
